UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                                      •X

ROSA MARIBEL GUIJA,

                                     Plaintiff,
                                                              MEMORANDUM & ORDER
                      -against-
                                                                   16-CV-5605(ENV)
COMMISSIONER OF SOCIAL SECURITY,

                                      Defendant.



VITALIANO,D.J.

       Plaintiff Rosa Maribel Guija requests review, pursuant to 42 U.S.C. § 405(g), of a final

decision of the Commissioner of Social Security ("the Commissioner"), denying her claim for

Disability Insurance Benefits("DIB")and Supplemental Security Income ("SSI") under the

Social Security Act("the Act"). The parties have cross-moved for judgment on the pleadings,

pursuant to Rule 12(c) ofthe Federal Rules of Civil Procedure. For the reasons set forth below,

the Commissioner's motion is denied, and plaintiffs cross-motion is granted to the extent that

this matter is remanded for further proceedings consistent with this opinion.

                                       Procedural History


       On March 27,2013, Guija filed applications for DIB and SSI, alleging a disability onset

date of February 27, 2008. (Record, ECF No. 11 ("R."), at 162-72). She claimed that she was

not able to work because of upper and lower back pain; pain with numbness; a tingling sensation

in her right arm,right hip and right knee and radiating to her lower extremities; tightness; muscle

spasms; swelling/edema; muscle tenderness; abnormal gait; and post-traumatic stress disorder.

(R. at 584-98). All ofthese conditions and symptoms were reported by her treating physician.

Dr. Mohammad Shahidul Islam. {Id.). She fiirther claimed that her pain is aggravated by

bending, lifting, walking and climbing. (R. at 584).
                                                  1
       The Social Security Administration("SSA")denied her applications on June 13, 2013.

(R. at 67). On July 24,2013, Guija requested administrative review, which took place on April

14, 2015, at a hearing before Administrative Law Judge("ALJ")Jerome Homblass. (R. at 34,

77-78). The ALJ denied plaintiffs claim on June 11,2015. (R. at 7-28). Guija's request for

review ofthat decision was denied by the Appeals Council, on June 29,2015. (R. at 1-6). This

action followed.


                                            Background


       Guija was bom on November 2,1971. (R. at 162). She moved to the United States in

1990 and became a naturalized citizen. (R. at 164). She has a high school education and

completed two years of college. (R. at 191). From 1997 through Febmary 27, 2008, Guija

worked as a salesperson in a department store. (R. at 190-91). The record reflects that she can

speak, read and write English. (R. at 36, 310). She testified that she had stopped working due to

problems in her neck, back, arms, hips and knees, all of which resulted from a slip and fall

accident at her workplace. (R. at 37,44). Since the accident, she has experienced pain and

numbness in her back and lower extremities and has taken pain medication to alleviate these

symptoms. (R. at 40). She had an epidural in her neck and received arthroscopic surgeries on

both of her knees. (R. at 38-42). Guija also testified that she could not stand or sit at one time

for very long, could not lift heavy objects and felt a lack of strength when trying to do

housework. (R. at 42-43). Specifically, she testified that she could only stand for 10 to 15

minutes, or sit for 30 minutes, at one time, and lift nothing heavier than a gallon of milk. (Jd.).

Additionally, she claimed that she had problems bending or kneeling due to the pain in her back

and knees. (R. at 43-44).
        Guija also complained at the ALJ hearing of sleeping problems, depression, forgetfiilness

and difficulty in concentration. (R. at 44-47). Guija, however, testified that she is able to take a

bath by herself every day (with some difficulty in bending to wash her feet due to back pain), use

public transportation, use the toilet, dress herself(with some difficulty in putting on her socks

and shoes due to back pain), cook "small things" and feed herself. (R. at 42-43,45; see also R.

at 200).

           In addition, the record shows that Guija takes care of her three-year-old and nine-year-

old daughters in daily activities such as cooking,feeding and bathing, changing diapers, house

cleaning, dish washing and taking her daughters to, and picking them up from, school, while

receiving some help from her mother. (R. at 40, 200-02). A third-party functional report

prepared by an SSA entitlement case specialist likewise indicates that Guija cares for her two

daughters without the help of any other person, cooks light meals at least three times per week*
and goes outside on her own to shop in stores. (R. at 219-21). The report was prepared, in part,

based on Guija's statements concerning her disability and daily activities.
                                          Medical Evaluation


        On February 27, 2018, Guija suffered from a slip and fall accident at her workplace. (R.

at 434). She was first examined by Dr. Islam, her treating physician, on March 1, 2008. (R. at

454). Dr. Islam observed a decreased range of motion and tenderness on Guija's lumbar spine
and right hip, with impaired gait, and he diagnosed her with traumatic thoracic pain syndrome.




'The third-party functional report contains contradictory information on Guija's ability to cook.
On the same page, it suggests both that Guija cooks light meals at least three times per week,
with each meal taking 35 minutes to prepare, and that Guija "cannot cook due to being unable to
stand on her feet longer than 5 minutes." (R. at 220). The entitlement case specialist who
prepared the report left unchecked the "yes" or "no" box concerning whether Guija prepares her
 own meals. {Id).
traumatic low back pain, sprained/strained hip, wrist contusion, elbow pain and internal

derangement in her right knee. (R. at 456-57). In Dr. Islam's initial and follow-up evaluations

of Guija, from March 1, 2008 through April 10, 2015, he concluded that Guija was either

"partially disabled" or "totally disabled" and "may not return to work." (R. at 431-57, 584-96).

Additionally, in a report submitted to the SSA,dated August 13,2013, Dr. Islam stated that

Guija could not lift or carry more than ten pounds, could not push or pull, could not use standard

public transportation,^ could not go shopping, must use a cane to ambulate and had various

environmental limitations, such as an inability to tolerate moving or exposure to unprotected

height. (R. at 503-08).

       Guija was also evaluated by Dr. Mehran Manouel, her treating orthopedist, multiple

times after her injury. Dr. Manouel reported right knee meniscus tear, lumbar spine sprain, mild

medial joint narrowing, as well as pain to palpation and limited motion in Guija's knee and

lumbar spine. (R. at 280-91, 554-61). He determined Guija's disability status to be "Total in
the earliest evaluation on record, dated September 9, 2008, as well as in all subsequent

evaluations from October 27, 2008 through April 12, 2013. {Id.). As concerned a treatment

plan. Dr. Manouel recommended physical therapy and arthroscopic knee surgery. {Id.). Dr.
Manouel examined Guija three more times from May 31,2013 through September 11, 2013, and
adjusted Guija's disability status to "mild to moderate." (R. at 558-61).
        The record contains other assessments and evaluations that portray a different story. On

June 19, 2008, Dr. Amold T. Herman performed a consultative examination on Guija to evaluate

her disability status for purposes of determining her eligibility for worker's compensation



^ Although Dr. Islam stated that Guija could not use standard public transportation, he also
indicated that Guija could travel without a companion for assistance. (R. at 508).
                                                 4
benefits. (R. at 273-77). In addition to a physical examination, Dr. Berman also reviewed

Guija's lumbar MRI report of April 9, 2008, multiple reports from Dr. Islam and multiple

physical therapy reports. (R. at 274). Disagreeing with Dr. Islam, Dr. Berman concluded that

Guija was not disabled and could "participate in all activities of daily living" and "return to work

to full active duty and regular employment, without restrictions." (R. at 276).

       Dr. Berman re-examined Guija on October 16, 2008, and reached the same conclusion

but, after reviewing an MRI report dated July 22, 2008, indicated that Guija had diffuse

degenerative changes throughout the lumbar spine. (R. at 268-72). On March 19,2009, after

another examination. Dr. Berman concluded that Guija suffered from "mild disability" because

ofthe worsening of her lumbar degenerative condition and newly developed radiculopathy. (R.

at 267). As a result of this "mild disability," Dr. Berman recommended that Guija's lifting at

work be limited to 25 pounds. (M). Dr. Berman re-examined Guija three more times, on April

15, September 2 and December 16,2010, and concluded in all of those examinations that Guija
had no further disability and could return to work without any restriction. (R. at 253,258,263).

       In the meantime, on November 17,2010, Dr. Stephan Simons performed a general

medical examination on Guija and reported that Guija had normal strength, normal gait and

intact recent and remote memory. (R. at 235). She had "good exercise tolerance" and was able

to do "usual activities." (R. at 234). Dr. Simons re-examined Guija on December 1, 2010, and

had the same observations. (R. at 237-38). The record indicates that Guija complained about

numbness and tingling in her neck and throughout her body in the examination on November 17,

2010. (R. at 234). However,Dr. Simons's notes do not indicate that Guija made any similar

complaint in the examination on December 1, 2010, about two weeks after the first examination.
although she continued to complain that her "vein hurt" and felt uncomfortable under her skin.

(R. at 237).

       On October 22,2012, Dr. David Weiss, Guija's primary care physician, performed a

general medical examination on Guija and had the same observations that Dr. Simons had in his

December 1, 2010 examination. Specifically, Dr. Weiss reported "[n]ormal strength," "[g]ait

WNL"^ and "[r]ecent and remote memory intact." (R. at 242). On December 4,2012, Dr. Issac

Cohen performed another independent evaluation on Guija to determine her entitlement to

worker's compensation. He concluded that Guija needed no further medical treatment or

diagnostic testing, had reached "maximum medical improvement" and was "capable of working

on a full-time unrestricted basis." (R. at 249). He also stated that Guija was "currently a

housewife taking care of her children." (R. at 247).

        On February 11, 2013, after a consultative medical examination. Dr. Mohammad Shuja

stated, in a medical report prepared by the Federation Employment & Guidance Service

("FEGS"),that Guija did not have any work limitation in sitting, standing, walking, climbing,
grasping or reaching. (R. at 304-05). Her only work limitations involved pulling and kneeling

for less than one hour, as well as an inability to bend. (R. at 305). In the same report, the FEGS

social worker indicated that, according to Guija's self-report of her daily activities, Guija stayed

at home and took care of her children. (R. at 298). She also could wash clothes and dishes,
                              \




sweep and mop the floor, make her bed, shop for groceries, cook meals, bathe, get dressed and
use the toilet. {Id.).




^"WNL" means "within normal limits." See WNL,Free Dictionary, available at https://medical-
dictionary.thefreedictionary.com/WNL (last visited Aug. 8, 2019).
                                                  6
       On May 13, 2013, Guija was referred to Dr. Iqbal Teli by the Division of Disability

Determination for a consultative internal medicine examination. (R. at 480). Dr. Teli reported

that Guija had a "mild restriction" in squatting, bending and prolonged walking and climbing.

(R. at 482). He also determined that the cane previously prescribed for and used by Guija to

balance while going out was not medically necessary. (R. at 481). On the same date. Dr. David

Mahony performed a psychiatric evaluation on Guija and diagnosed her with moderate major

depressive disorder. (R. at 478). However, he stated that Guija's psychiatric problems "do not

seem to interfere with [her] ability to function on a daily basis." {Id.).

                                         Medical Treatment


        On March 1, 2008,the day after her slip and fall, Guija went to Dr. Islam's office for an

initial evaluation and diagnosis. (R. at 512-15). She did not visit an emergency room

immediately after the accident. (R. at 273). Dr. Islam recommended a treatment plan including

medication and physical therapy. (R. at 515). As a result, Guija received physical and
chiropractic therapy on her back until approximately April 15, 2009, and physical therapy on her
knee throughout 2010. (R. at 260). Dr. Berman, however, stated that Guija should stop her
ongoing physical and chiropractic therapy since these treatments were, in his opinion,
unnecessary and excessive. (R. at 253-76). For example, in his Practitioner's Report of
Independent Medical Examination dated April 26, 2010, Dr. Berman stated that "the claimant is
still receiving physical therapy ... however,this can now be discontinued in regard to the right
knee." (R. at 262). Further, in his report dated September 13, 2010, while noting that Guija was
"now still receiving physical therapy," Dr. Berman stated that "the claimant has had adequate

treatment." (R. at 258). In his next report, dated January 7,2011, Dr. Berman emphasized that
"[p]hysical therapy has been excessive and should be discontinued. Maximum medical

improvement has occurred effective this examination." (R. at 253).

       Guija underwent right knee arthroscopic surgery on March 3,2010,and left knee

arthroscopic surgery on February 12, 2013. (R. at 278, 285). She received an epidural injection

on her neck in May 2013. (R. at 47,476). She also received psychiatric treatment beginning in

2010. (R. at 45,238-39).

                                     The ALJ's Determination


       The ALJ concluded that, considering Guija's age, education, work experience and

residual ftmctional capacity, there were jobs that existed in significant numbers in the national

economy that she could perform. (R. at 27). The ALJ reached this conclusion by applying

Medical-Vocational Guidelines("Grids")201.28 to Guija's residual ftmctional capacity, which,

in her case, covered the full range of sedentary work. (R. at 28). The Grids thus directed a

finding of"not disabled," given Guija's specific vocational profile. (M).

       In making the determination that Guija had the residual ftmctional capacity to perform
the full range ofsedentary work,the ALJ gave great weight to the findings ofthe consultative
examiners-Drs. Herman, Cohen and Teli- and the PEGS doctor, hospital physician Dr. Shuja,

stating that their detailed findings supported at least a "sedentary" residual functional capacity, if
not a "light" residual functional capacity, which is less limiting. (R. at 26). On the other side of
the ledger, the ALJ gave little weight to the opinions of Dr. Islam, Guija's treating physician,
calling his opinions "against the weight ofthe evidence and the findings ofthe other medical
experts." (R. at 26-27). He also found that Guija's testimony concerning the intensity,
persistence and limiting effects of her symptoms was not credible because of her inconsistent
statements to the consultative examiners, the PEGS social worker and other parties; specifically.


                                                  8
the ALJ cited Guija's reluctance to admit to Drs. Mahony and Teli that she had been taking

psychiatric medication since 2010, and her statements to the PEGS social worker that she took

care of her children and was "not interested in working." (R. at 20).

       Critically, before applying the Grids to Guija's vocational profile, the ALJ held that

Guija's medically determinable mental impairment of major depressive disorder was not

"severe." (R. at 17). The ALJ found that Guija's mental impairment had no more than a mild

limitation on her daily activities, social functioning and mental fimctioning, and he pointed to

Guija's statements concerning her daily and social activities and cooking abilities, as well as Dr.

Berman's, Dr. Cohen's and Dr. Mahoney's physical and psychiatric evaluations. {Id.).

                                        Standard of Review


       Section 405(g)ofthe Act empowers district courts to review a disability decision ofthe

Commissioner and affirm, reverse or modify it "with or without remanding...for a rehearing."

42 U.S.C. § 405(g); see Butts v. Barnhart, 388 F.3d 377,385(2d Cir. 2004). When evaluating a
determination by the Commissioner to deny a claimant disability benefits, a reviewing court may
reverse the decision only if it is based upon legal error or if the factual findings are not supported
by substantial evidence. Lockwoodv. Comm 'r ofSoc. Sec., 914 F.3d 87,91 (2d Cir. 2019)
(citing 42 U.S.C. § 405(g)). "Substantial evidence is'more than a mere scintilla. It means such
relevant evidence as a reasonable mind might accept as adequate to support a conclusion.'"

Cage V. Comm V ofSac. Sec.,692 F.3d 118, 122(2d Cir. 2012)(citing Richardson v. Perales,
402 U.S. 389,401,91 S. Ct. 1420,1427,28 L. Ed. 2d 842(1971)).

        Case law also cautions courts to "keep[] in mind that it is up to the agency, and not [the]

court, to weigh the conflicting evidence in the record." Clark v. Comm 'r ofSoc. Sec., 143 F.3d
115, 118(2d Cir. 1998); see also Watson v. Berryhill, 732 F. App'x 48,51 (2d Cir. 2018)
(summary order). When evaluating the evidence,"'[t]he court may not substitute its own

judgment for that of the [Commissioner], even if it mightjustifiably have reached a different

result upon a de novo review.'" Jones v. Sullivan, 949 F.2d 57, 59(2d Cir. 1991); see also

Selian v. Astrue, 708 F.3d 409,419(2d Cir. 2013)(ALJ's medical conclusion "overlooked the

facts in the record and, more egregiously, constituted an improper substitution by the ALJ of her

own lay opinion in place of medical testimony").

       Nonetheless, if"there is a reasonable basis for doubt whether the ALJ applied correct

legal principles, application ofthe substantial evidence standard to uphold a finding of no

disability creates an unacceptable risk that a claimant will be deprived of the right to have [his]

disability determination made according to the correct legal principles." Johnson v. Bowen,817

F.2d 983,986(2d Cir. 1987).

                                             Discussion


      I.   Entitlement to Benefits

        A "disability"justifying DID or SSI benefits exists ifthe claimant demonstrates an

"inability to engage in any substantial gainful activity by reason of any medically determinable
physical or mental impairment... which has lasted or can be expected to last for a continuous
period of not less than 12 months." 42 U.S.C. § 423(d)(1)(A); see Schaal v. Apfel, 134 F.3d 496,
501 (2d Cir. 1998). The impairment must be "of such severity that [the claimant] is not only
unable to do his previous work but cannot, considering his age, education, and work experience,
engage in any other kind of substantial gainful work which exists in the national economy." 42
 U.S.C. § 423(d)(2)(A).




                                                  10
       The Commissioner has adopted a five-step sequential evaluation for adjudication of

disability claims, set forth at 20 C.F.R. § 404.1520. The Second Circuit describes the process as

follows:


       First, the [Commissioner] considers whether the claimant is currently engaged in
       substantial gainful activity. If he is not, the [Commissioner] next considers
       whether the claimant has a "severe impairment" which significantly limits his
       physical or mental ability to do basic work activities. If the claimant suffers such
       an impairment, the third inquiry is whether, based solely on medical evidence,the
       claimant has an impairment which is listed in Appendix 1 ofthe regulations. If
       the claimant has such an impairment, the [Commissioner] will consider his
       disabled without considering vocational factors such as age, education, and work
       experience .... Assuming the claimant does not have a listed impairment, the
       fourth inquiry is whether, despite the claimant's severe impairment, he has the
       residual flmctional capacity to perform his past work. Finally, ifthe claimant is
       unable to perform his past work,the [Commissioner] then determines whether
       there is other work which the claimant could perform.

Rosa V. Callahan, 168 F.3d 72,77(2d Cir. 1999)(quoting Berry v. Schweiker,675 F.2d 464,467

(2d Cir. 1982)(per curiam)). Although the claimant bears the burden of proof as to the first four
steps, the burden shifts to the Commissioner at the fifth step. Mclntyre v. Calvin, 758 F.3d 146,
150(2d Cir. 2014).

        In applying the five-step process, an ALJ must consider "(1)the objective medical facts;
(2)diagnoses or medical opinions based on such facts;(3)subjective evidence of pain or
disability testified to by the claimant or others; and(4)the claimant's educational background,
age, and work experience." Brown v. Apfel, 174 F.3d 59,62(2d Cir. 1999)(quoting Mongeur v.
Heckler, 722 F.2d 1033, 1037(2d Cir. 1983)); see also Gammy v. Colvin, No. 12-CV-5810

(KAM),2015 WL 6029187, at *10(E.D.N.Y. Oct. 15, 2015). Where the information in the
record is inconsistent, the Commissioner can weigh the relevant evidence to determine whether

the claimant is disabled. 20 C.F.R. § 404.1520b(b). The ALJ need not address every conflict in

the record, but "the crucial factors in any determination must be set forth with sufficient


                                                 11
specificity to enable [the court] to decide whether the determination is supported by substantial

evidence." Ferraris v. Heckler,728 F.2d 582,587(2d Cir. 1984).

     II.      Application ofthe Grids

       Guija first argues that the ALJ erred in applying the Grids when the ALJ did not

incorporate her mental impairment into the residual functional capacity assessment and asserts

that "it is impossible to know without a [vocational expert] consultation whether there are jobs

that Plaintiff is able to do." (PI. Mem.,Dkt. 21, at 7). Essentially, she argues that the ALJ,

instead of relying exclusively on the Grids in step five of the sequential evaluation process,

should have consulted with a vocational expert on the question of whether there are jobs existing

in significant numbers in the national economy that accommodate Guija's residual functional

capacity and vocational factors. (Jd.). Guija bases this argument on two grounds: first, she

contends that the ALJ should have considered, but failed to consider, both severe and non-severe

impairments when assessing her residual functional capacity; and, second, she argues that the

ALJ's determination that her mental impairments were non-severe is not supported by substantial

evidence. {Id. at 6-7).

           To improve the uniformity and efficiency of determinations at step five ofthe sequential
evaluation process, the Grids were developed to help establish whether there are jobs existing in
significant numbers in the national economy that a claimant can perform. See Heckler v.
Campbell,461 U.S. 458,461, 103 S. Ct. 1952, 1954,76 L. Ed. 2d 66(1983); 20 C.F.R. Pt. 404,

Subpt. P, App. 2. "They consist ofa matrix of the four factors identified by Congress—physical
ability, age, education, and work experience—and set forth rules that identify whether jobs
requiring specific combinations ofthese factors exist in significant numbers in the national

economy." Heckler,461 U.S. at 461-62. If the claimant's physical ability enables him or her to


                                                   12
perform all or substantially all of the exertional demands of work at a given functional level, the

Grids direct a conclusion of either "disabled" or "not disabled," eliminating the need for

vocational expert testimony and improving consistency in treatments of similarly situated

claimants. See id; see also SSR 83-11. There are five functional levels: sedentary, light,

medium, heavy and very heavy. § 200.00(b),20 C.F.R. Pt. 404, Subpt. P, App. 2.

       "When the claimant cannot perform substantially all ofthe exertional demands of work at

a given functional level and/or has non-exertional limitations, the medical-vocational rules are to

be used as a framework for decisionmaking unless there is a rule that directs a conclusion of

'disabled' without considering the additional exertional and/or non-exertional limitations." See

Anninos v. Colvin, No. 13-CV-3133(SJF), 2015 WL 5794055, at *7(E.D.N.Y. Sept. 30,2015)

(quoting SSRs 83-12 and 83-14). By definition, sitting, standing, walking,lifting, carrying,
pushing and pulling are considered "exertional" functions and all other functions, including
mental functions like understanding and remembering, are considered "non-exertional." 20

C.F.R. §§ 404.1569a(b), 416.969(b).

        Guija's argument centers on whether and when the Grids can be relied on exclusively to
direct a conclusion of"disabled" or "not disabled" at step five ofthe sequential evaluation,

without the need to consider the testimony of a vocational expert. Case law in the Second

Circuit holds that, after determining a claimant's residual functional capacity, an ALJ is not

necessarily precluded from using the Grids exclusively at step five ofthe sequential evaluation
process, even ifthe claimant complained about non-exertional impairment. See Zabala v.
Astrue, 595 F.3d 402, 410-11 (2d Cir. 2010)("[T]he 'mere existence of a non-exertional
impairment does not automatically ... preclude reliance on the guidelines.'")(quoting Bapp v.
Bowen,802 F.2d 601,603(2d Cir. 1986)); see also Martes v. Comm 'r ofSocial Security, 344 F.


                                                 13
Supp. 3d 750,769(S.D.N.Y. 2018)("An ALJ is not precluded from exclusively using the

Grids.").

       Importantly, however, if"a claimant has non-exertional limitations that 'significantly

limit the range of work permitted by his exertional limitations,' the ALJ is required to consult

with a vocational expert." Id. at 410;see also Rosa v. Callahan, 168 F.3d 72,78(2d Cir. 1999)

("In particular,'sole reliance on the [g]rid[s] may be precluded where the claimant's exertional

impairments are compounded by significant non-exertional impairments that limit the range of

sedentary work that the claimant can perform.'"). "A non-exertional impairment 'significantly

limit[s]' a claimant's range of work when it causes an 'additional loss of work capacity beyond a

negligible one or, in other words, one that so narrows a claimant's possible range of work as to

deprive him of a meaningful employment opportunity.'" Zabala, 595 F.3d at 411.

        Guija is, therefore, correct in arguing that the ALJ was required to consider both her
severe and non-severe impairments when assessing her residual functional capacity. The ALJ

discussed the reasons why Guija's mental impairments, in his opinion, were not "severe" in step

two ofthe sequential evaluation process, by applying the so-called "Paragraph B Criteria" to
Guija's mental impairments. See 20 C.F.R. Ft. 404, Subpt. P, App. 1 §§ 12.06(B), 12.07(B).
Having determined that Guija's mental impairment"causes no more than 'mild' limitation" in
activities of daily living, social functioning and concentration, persistence or pace,(R. at 17), and
assuming that such a determination is supported by substantial evidence, the ALJ was not

required to consult with a vocational expert in step five ofthe sequential evaluation process.
        The pivotal question, then, is whether that assumption is well-founded; in other words,
 whether the ALJ's determination that Guija's mental impairments were not "significantly

limiting" is supported by substantial evidence. Guija argues that her "mildly impaired recent and


                                                 14
remote memory skills during the psychological consultative examination" satisfies the de

minimis severity threshold. (PL Mem. at 6).^^ To be fair, in his recitals, the ALJ states that he

considered the degree oflimitation that Guija's mental impairments imposed on her daily

activities, social functioning and concentration, persistence and pace, as well as any episode of

"decompensation" ofextended duration that Guija might have experienced. (R. at 17). The ALJ

also considered a PEGS report highlighting various activities that Guija did on a daily basis, such

as cooking, using public transportation and taking care of her children,(R. at 17, 297-98), as well

as Dr. Berman's opinion that Guija could participate in all activities of daily living and Dr.

Cohen's report that Guija took care of her children. (R. at 17, 247,271). In the area of social

functioning, the ALJ considered the PEGS report, which shows that Guija maintains contact with

her family, her friends and some religious organizations. (R. at 17). On these recited

evaluations, the ALJ found "mild" limitation in the area of concentration, persistence or pace,

quoting Dr. Mahony's opinion that Guija's psychiatric problems"do not seem to interfere with
[her] ability to function on a daily basis." (R, at 17,478).

        Critically, though,"[a]s the Second Circuit has noted several times, a claimant need not

be an invalid to be found disabled under the Social Security Act." Jackson v. Comm 'r ofSac.

^ec.. No. 17-CV-916, 2019 WL 2123566, at *5(W.D.N.Y. May 15,2019)(internal quotations

omitted)(citing Balsamo v. Chater^ 142 P.3d 75, 81 (2d Cir. 1998)); see also Aubefv.
Schweiker,649 P.2d 107, 113(2d Cir. 1981)(holding that ability to drive a car, shop and visit

with wife are not inconsistent with allegation of painful back injury); Harrison v. Berryhill, No.




^ Although it does not impact the decision, Guija's reliance on Dixon v. Shalala,54 P.3d 1019,
1032(2d Cir. 1995), is misplaced because the ALJ did not "screen out" Guija's disability claims
in step two ofthe process but rather determined that Guija had "severe" impairments and
proceeded to steps three through five. (R. at 16).
                                                  15
16-CV-7220(KMK),2019 WL 580748, at *5(S.D.N.Y. Feb. 13,2019)("[W]hen a claimant

'gamely chooses to endure pain in order to pursue important goals, such as basic daily activities,

it would be a shame to hold this endurance against her in determining benefits unless her conduct

truly showed that she is capable of working.'").^

       Perhaps even more problematic, the ALJ erred not in considering Guija's activities of

daily life, but in failing to give appropriate weight to Guija's own statements concerning the

severity and limiting effects of her mental impairments. (PI. Mem. at 7). In assessing the

credibility of a claimant's subjective complaints, the Commissioner's regulations require ALJs to

employ a two-step inquiry. See, e.g., Yu v. Astrue^ 963 F. Supp. 2d 201, 217(E.D.N.Y. 2013).

"First, the ALJ must determine whether the claimant suffers from a medically determinable

impairment or impairments that could reasonably be expected to produce" his or her symptoms.

Turkus V. Astrue, No. 1 l-CV-3887(FB), 2012 WL 3877617, at *3(E.D.N.Y. 2012)(quoting 20

C.F.R. § 404.1529(b)). "Second, the ALJ must evaluate the intensity and persistence ofthose

symptoms considering all of the available evidence; and, to the extent that the claimant's

[subjective] contentions are not substantiated by the objective medical evidence, the ALJ must

engage in a credibility inquiry." Meadors v. Astrue, 370 F. App'x 179, 183(2d Cir. 2010)

(summary order)(quoting 20 C.F.R. § 404.1529(c)(3)(i)-(vii)).

        The ALJ did not properly apply the two-step inquiry to Guija's subjective compl2iints.

Concluding that Guija's medically-determinable impairments could reasonably be expected to



^ Dr. Islam indicated in his medical report that Guija could not use standard public
transportation. (R. at 508). Dr. Mahony reported that Guija "traveled to the evaluation on her
own by subway,"(R. at 476), and the FEGS report indicates that Guija "reports that she cooks at
least three times a week." (R. at 220). On the same page, however, it also indicates that Guija
"reports that she cannot cook due to being unable to stand on her feet longer than 5 minutes,"
(id.), and Guija stated that she could stand "maybe 10, 15 minutes" at one time when asked at the
ALJ hearing.
                                                16
cause some of her alleged symptoms- i.e. that the first prong was satisfied -the ALJ

nonetheless determined that her statements concerning the intensity, persistence and limiting

effects of these symptoms were not credible. (R. at 20). The ALJ was especially concerned that

Guija had not worked since her injury but was able to perform various daily activities for self-

care and the care of her children. {Id.). Moreover, the ALJ pointed to Guija's inconsistent

statements to the consultative examiners,PEGS social worker and other peirties, including her

reluctance to admit her mental impairments and psychiatric treatment to various examiners.

{Id.). As Guija argued, however,those inconsistencies could be explained by the fact that she

did not have the assistance of a Spanish interpreter when meeting with the consultative

examiners and the "cultural context of[her] Latino culture," in which there is "an increased

stigma around mental health issues" and additional "simple misunderstandings." (PI. Mem. at 9-

10). Indeed, her reluctance to acknowledge conditions that would support a finding of disability

is more indicative of credibility than a lack of candor.

       To be sure, case law cautions that, when evaluating evidence,"[t]he court may not

substitute its own judgment for that ofthe [Commissioner], even if it mightjustifiably have

reached a different result upon a de novo review." Jones v. Sullivan, 949 F.2d at 59(2d Cir.

1991)(citation omitted). In the context of credibility assessment,"the ALJ, who has the
'opportunity to observe witnesses' demeanor, candor,fairness, intelligence and manner of
testifying,' is 'best-positioned to make accurate credibility determinations.'" Walker v. Comm 'r.

No.6:17-CV-06403 HAW,2019 WL 989343, at *5(W.D.N.Y. Feb. 25,2019);see also Snell v.

Apfel, Ml F.3d 128,(2d Cir. 1999)(citation omitted)("After all, the ALJ is in a better position
[than the Commissioner]to decide issues of credibility."). Even so,there are circumstances, like
those here, when an ALJ's credibility determination is patently unreasonably in light ofthe


                                                 17
objective medical evidence. And,the problems in the ALJ's decision-making were compounded

by the fact that the record was not adequately developed with the testimony of a vocational

expert.

          In short, given the medical evidence ofrecord - and the absence of medical records and

testimony regarding treatment for Guija's mental impairments-a full record would have clearly

shown that Guija may have had "severely limiting" mental impairments, which would have

required the ALJ to consult with, and consider the advice of, a vocational expert. Had a full

record been properly developed, there is strong reason to believe it would be consistent with

Guija's own testimony and in harmony with the medical evidence otherwise part ofthe record.

Because ofthis compound error in reaching a decision, the Court cannot be satisfied with the

ALJ's legal conclusion, and remand is warranted.^




^ Worse yet, in violating the treating physician rule, it appears that the ALJ did not explain why
the views of Guija's treating sources, Drs. Islam and Gopal, were not given "controlling weight."
Even so, the Court need not and does not evaluate this alternative ground for remand.
                                                 18
                                          Conclusion


       For the foregoing reasons, the Commissioner's motion forjudgment on the pleadings is

denied and Guija's cross-motion is granted to the extent that the final order ofthe Commissioner

is vacated and the matter is remanded to the Commissioner for further administrative

proceedings consistent with this Order.

       The Clerk of Court is directed to enter judgment accordingly and to close this case for

administrative purposes.

       So Ordered.


Dated: Brooklyn, New York
       August 31,2019
                                                            s/Eric N. Vitaliano

                                                          ERICN. VITALIANO
                                                          United States District Judge




                                               19
